THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

 

ELA|NE AND VlCTOR SWANGER,
as parents and legal guardians of
B.J.S., and B.J.S.,

Plaintiffs, :

v. : 4:11-CV-894
' (JUDGE MAR|ANl)

WARR|OR RUN
SCHOCL DlSTR|CT, et al.,

Defendants.

MEMGRANDUM OPlNl0N
l. lNTRoDuchoN

This is an action arising from inappropriate sexual touching between two mentally
challenged high school students. Elaine and Victor Swanger, parents of Plaintifi Bobbie Jo
Swanger, sued Defendant Duane Mattison, a student in Bobbie Jo’s special education class
for inappropriately touching their daughter in her private areas; his school district and school
oflicials and teachers; and a nonprofit organization that provided psychiatric treatment to
Mattison as well as a staff member of that organization who treated Mattison. Presently
before the Court is a renewed Motion for Summary Judgment by Defendants Warrior Run
School District, Patricia Cross, Douglas Bertanzetti, Tammy Osenga, and Cynthia De| Gotto
(collectively “Schoo| Defendants”), Doc. 202. Defendants Diversiiied Treatment Alternatives
(“DT ”) and A|vin Weaver (collectively “Mental Health Defendants”) also moved for

summary judgment, Doc. 198, which will be addressed in a separate opinion.

 

~»_¢-m~ »

The operative Complaint in this case is the Second Amended Complaint, which sets
forth nine counts: (1) violation of Section 504 of the Rehabilitation Act of 1973, (2) violation
of Tit|e lX of the Education Amendments of 1972, (3) violation of substantive due process
rights under 42 U.S.C. § 1983, and (4) breach of fiduciary duty, all against the School
Defendants; (5) assault , (6) battery, and (7) intentional infliction of emotional distress, all
against Mattison; and (8) negligence and (9) violation of substantive due process rights
under 42 U.S.C. § 1983, against the Mental Health Defendants. Doc. 77. The relevant
issues in this motion were first briefed in School Defendants’ original motion for summary
judgment, Docs. 156, 161, which this Court granted on September 30, 2015, Doc. 169.

On appeal, the Third Circuit vacated the Court’s judgment without reaching the
merits of the summary judgment opinions, and instead instructed the Court to assess
‘whether federal courts should recognize the [Pennsylvania’s Mental Health Procedures
Act] broader protections as a federal privilege,” and whether, in light of such assessment,
the Court should allow the disclosure of DTA’s psychiatric treatment records of Mattison
before adjudicating any further dispositive motions. Swanger v. Warrior Run Sch. Dist., 659
F. App’x 120, 125 (3d Cir. 2016). However, the Third Circuit’s instruction was largely
rendered moot on remand, as Defendant Mattison waived his privilege to his psychiatric
records. The disclosure of these documents supplemented the parties’ original record, and
the Defendants, with the exception of Mattison, filed renewed motions for summary

judgment, arguing that none of the new evidence should prevent the Court from granting

 

 

summary judgment again in their favor. Thus, the task before the Court is to determine to
what extent, if any, its previous summary judgment opinions are impacted by the newly
available evidence. For the reasons that follow, the Court finds that no new evidence has
been placed of record to change our original analysis with respect to the School
Defendants.1 The Court will therefore grant the School Defendants’ Motion for Summary
Judgment
ll. PRochuRAL HlsToRY

|n accordance with Local Rule 56.1, the School Defendants have submitted a
Statement of Materia| Facts in Support of their Motion for Summary Judgment as to which
they submit there is no genuine issue or dispute for tria|. Doc. 204. Plaintiffs have
submitted their response. Doc. 216. The following facts are not reasonably in dispute
except as otherwise noted.

Elaine Swanger and Victor Swanger are parents of Plaintiff Bobbie Jo Swanger, who
was a mentally challenged student in Warrior Run School District’s special education and

life skills program. Doc. 204 1l1j 1, 2. Defendant Duane Mattison was also a student in the

 

1 A|though the present Memorandum Opinion addresses the arguments raised by the parties with
respect to School Defendants’ new motion for summary judgment, because there is no new evidence of
record that affects this Court’s determination of the School Defendants’ lack of liability, the Court also
incorporates by reference its prior memorandum opinion granting the School Defendants’ motion for
summary judgment to the extent the prior Opinion elaborates upon, or helps to clarify, any of the Court’s
analysis herein. See e.g. Borough of E/lwood City v. Penn. Power Co., 570 F.Supp. 553 (W.D. Pa. 1983)
(when ruling on a second motion for summary judgment by the Defendant and a motion for leave to amend
the complaint by Plaintiff, the Court incorporated by reference its prior opinion addressing a motion to
dismiss which it had treated in part as a motion for summary judgment); City of Philade/phia v. Sessions,
309 F.Supp.3d 289 (E.D. Pa. 2018) (When addressing a count in a motion for summary judgment, Court
incorporated by reference its “discussion and holding in the Preliminary injunction Opinion”).

3

 

special education and life skills program, and under the legal and physical custody of the
Tioga County, Pennsylvania Department of Human Services. /d.11 3. Defendant Patricia
Cross was the principal at Warrior Run High School, while Defendant Douglas Bertanzetti
was the assistant principal. ld. 1111 4, 5. Defendant Cynthia Del Gotto was a learning
support teacher at the high school, and Defendant Tammy Osenga was a language arts and
math teacher to students in the life skills program. ld. 1111 6, 7. Defendant DTA is a
Pennsylvania non-profit organization that provides individualized psychiatric treatment
programs for at-risk adolescent males. ld.11 8.2 Defendant A|vin Weaver is a mental health
professional in DTA’s Community Residential Rehabilitation program where he is “part of a
treatment team that provides counseling to post-traumatized individuals.” Doc. 215-2 (First
Weaver Dep.) at 6-7.

ln May 2007, Tioga County’s Court of Common Pleas adjudged Mattison as a
“Dependent Child” in need of treatment, supervision, and/or rehabilitation pursuant to
Pennsylvania’s Juvenile Act, and ordered that Mattison be placed in the custody of the
Tioga County Human Services Agency. Doc. 204 11 13. The Court also ordered the Laurel

Youth Services Diagnostic Unit to conduct a diagnostic evaluationl which concluded that

 

2 Though Plaintiffs purport to “deny" this statement of fact, their only explanation for the “denial" is
that “[i]n the context of this case, DTA provides counseling and placement for adjudicated delinquent and/or
dependent youth who are primarily referred to DTA by county children and youth orjuveni|e probation. in
short they provide sex offender treatment.” Doc. 210 11 8 (internal quotation marks omitted). The Court
fails to see how this “denial" controverts the assertion that DTA provides psychiatric treatment for
adolescent males. This is simply one of numerous examples where Plaintiffs purport to “deny” statements
of facts without challenging the statements’ truthfulness or citing to proper portions of the record for
support Al| such “denials” will be deemed as admitted facts by the Court, and Plaintiffs' counsel are on
notice that such practice will not be countenanced by the Court in the future.

4

 

 

Mattison was in need of treatment and recommended that he be enrolled in DTA’s
residential treatment program. /d. 11 14. Mattison was then transferred to DTA’s second
home at the Montour Learning Center. ld. 11 15. Kristen Poweli, Mattison’s caseworker at
DTA, and Michaei Jones, DTA’s administrative coordinator at the Montour Learning Centerl
both testified that they were unaware of any sexual incidents or misconduct by Mattison
while he was at DTA, ld. 1111 16, 17.

in February 2009, Mattison graduated from the Learning Center and was placed in
the foster home of Pat and Bob Baier. ld. 11 19. Soon thereafter, Mattison began attending
Warrior Run High School in its life skills program for the rest of his tenth grade, and a
portion of his eleventh grade and twelfth grade school years. /d. 1111 20, 23.

During Mattison’s deposition, he testified that when he first arrived at Warrior Run in
tenth grade, he talked to assistant principal Bertanzetti about a “rumor” about his “history
about [his] sexual issues” prior to his arrival at Warrior Run. Doc. 215-3 at 28. He testified
that Bertanzetti told him that “he’s going to take care of it.” ld. Mattison did not remember
anything else about this conversation, ld. However, Plaintiffs’ counsel returned to the
subject later in Mattison’s deposition, asking several times if, during this conversation,
Mattison informed Bertanzetti that the “rumor was actually true,” to which Mattison displayed
confusion before ultimately answering: “[y]eah, because [Bertanzetti] questioned me about it
and l trusted him enough to let him know my background,” without expounding further on

what he meant by “my background.” ld. at 88-89. Bertanzetti does not recall having such a

 

conversation with Mattison, Doc. 215-6 at 7-8.

At the beginning of Mattison’s eleventh grade year, Warrior Run conducted an
investigation after a female student, Sara Swartz, accused Mattison of asking her “if he
could touch her breasts.” Doc. 215-6 (Bertanzetti Dep.) at 7. Afler interviewing both
Mattison and Swartz, as well as other students who had been in the room at the time,
Bertanzetti concluded that Mattison “had not done that. He hadn’t asked to touch her
inappropriately he was talking with other boys and he wasn’t talking about Sara at ali.
And that was backed up by one of the other boys in the classroom.” ld. at 8. Nevertheless,
Bertanzetti implemented preventative measures to keep Swartz and Mattison separated
after that incident ld. at 8, 25, 26.

Less than two months later, in November 2009, DTA removed Mattison from Warrior
Run High School and placed him back in alternative education “after he had sexual contact
with a chicken at the Host Home.” Doc. 215-9 (October 25, 2010 DTA Psychological
Evaluation) at 4. However, Warrior Run was not made aware of this incident, because it did
not involve any persons at school:

Q. When Duane Mattison was removed from school as a result of the chicken
incident, was the school told anything?

A. That he was recommended to be in an alternative education program for a
period of time to work on his issues.

Q. So and correct me if l'm wrong, they were not told anything in regard to his
removal having anything to do with him presenting a danger to other
students?

 

 

A. Correct. Because at that point, it was an animai.
Doc. 215-15 (Weaver Dep.) at 138-39.

After completing eleventh grade in the alternative education program, and because
Mattison “did not exhibit any additional sexual acting out behaviors after [November 2009]”,
DTA suggested Mattison be “given the opportunity to attend public school for his 12th grade
year.” ld. Mattison was thereafter re-enrolled at Warrior Run High School for his twelfth
grade year. Shortiy after Mattison was re-enrolled, Weaver was called to Warrior Run for a
meeting because Mattison had been “talking to a male peer about a girl and made a
comment about touching her breasts.” Doc. 215-15 at 201. Both Bertanzetti and Weaver
talked to Mattison about the wrongful nature of his comment, telling him that it was “sexually
inappropriate and offensive." ld.

On March 14, 2011, during Mattison’s tweth grade year, Mattison, while seated
directly behind Bobbie Jo, touched her private areas during Del Gotto’s Eng|ish class.
According to Mattison, he “asked [Bobbie Jo] if [he] could put [his] hand up her shirt and feel
her breast and she had shook her head yes . . . and asked her if [he] could put [his] finger in
her vagina, she shook her head yes." Doc. 215-3 at 57-58. He also asked Bobbie Jo “to
suck [his] penis” on this occasion. ld. at 63. Mattison testified that this incident occurred
while Del Gotto was helping another student in the classroom. Doc. 204 11 48. Additionally,
Mattison admitted that he “touched [Bobbie Jo] underneath her bra and . . . put [his] hand

down her pants” two or three times in Del Gotto’s classroom during his senior year prior to

 

the March 14 incident ld. at 43-44. After class on March 14, 2011, Nathan Neidig, another
student seated immediately behind Mattison, reported to Del Gotto that he had seen
Mattison put his hand down Bobbie Jo’s pants. Doc. 204 1111 25, 26. Del Gotto testified that
she and Trish Marino, another teacher at Warrior Run High Schoo|, asked Bobbie Jo to
show them what happened between her and Mattison. ld.11 27. The incident was then
reported to Bertanzetti, who met with Mattison to discuss the aliegations, and Mattison
admitted that he put his hand up Bobbie Jo’s shirt. /d. at 11 30. Mattison was removed from
Warrior Run High School that afternoon. ld. at 11 31.

According to a report created after Warrior Run’s investigation of the March 14, 2011
incident, titled the “Manifestation Determination" report, the school decided to remove
Mattison from school and ask him to return to the Montour Learning Center at DTA, noting
that “Duane admittedly knows what he did was wrong” and that he “has been in
treatment/counseling for similar behaviors” without expounding further on what such
behaviors were. Doc. 215-8 (Manifestation Determination) at 5. The report also
summarized Mattison’s history at school as follows:

Prior to this incident Duane has been reported by his teachers to have had

issues of inappropriateness with another female in his class. Duane has

been under the watchful eye of administration and teachers. DTA staff

members have been made aware of issues with Duane in school and they

have been working with him During the current school year, Mr. Weaver

has been invited to the school on more than one occasion to discuss issues

and concerns with Duane, specifically his inappropriate sexual tendencies

Due to a series of concerns over the course of the school year, Duane’s

teachers have been more closely observing his behavior, especially when he
is in close proximity to female students in his class.

8

 

ld. at 4-5. lt is unclear what these “issues of inappropriateness” or “series of concerns” refer
to, though they likely include the incidents summarized above, where Mattison was accused
of talking about Swartz in eleventh grade, and when he was verbally disciplined in twelfth
grade for making a comment to a male peer about a female student’s breasts. Doc. 210-6
at 7; Doc. 215-15 at 201. The school stated in the Manifestation Determination that it “will
not proceed with disciplinary action since Duane will return to DTA.” Doc. 215-8 at 6.

On the day Bertanzetti learned about the Bobbie Jo incident, he contacted Ms.
Swanger and informed her that Mattison had inappropriately touched Bobbie Jo’s breast
and genital region. Doc. 204 11 33. Ms. Swanger testified that during that telephone call,
Bertanzetti referenced past sexual misconduct by Mattison, telling her “that Duane had had
a similar incident with another girl in the ciassroom,” and that “[h]e said that Duane had
been removed from the school [in eleventh grade] because of that incident, but that he had
been allowed to come back. And he said that they wanted to get Duane out of the school
district and keep him out of the school district and if l would bring charges against him that
would make it easier for them to do that. And he said that if l would bring charges against
Duane, l could prevent it from happening to another girl.” Doc. 215-7 (Swanger Dep.) at 17.
After learning of the incident, Ms. Swanger contacted the Pennsylvania State Police to
report the incident and pursue criminal charges against Mattison, Doc. 204 11 34. On May
17, 2011, a criminal complaint was filed in Northumberiand County, Pennsylvania, charging

Mattison with aggravated indecent assault, indecent assault, and indecent exposure based

9

 

 

 

 

on the March 14, 2011 incident ld. 11 35. Mattison thereafter pled guilty to the charges of
indecent assault and nolo contendere to the charge of indecent exposure. /d.11 36.

lt is undisputed that before March 14, 2011, Bobbie Jo never told anyone that
Mattison had acted inappropriately towards her. ld. 11 37. While the Swangers did not
notice or recognize any signs of sexual abuse in their daughter, according to Ms. Swanger,
approximately one month before the March 2011 incident, Bobbie Jo “got quieter” and
would spend more time in her room reading by herself, instead of with the family. ld.1140.
However, the Swangers have not consulted a doctor for any issues that may arise from the
incident between Bobbie Jo and Mattison. According to Ms. Swanger, Bobbie Jo “chose not
to talk to anyone.” ld. 1111 42, 43; Doc. 215 1111 42, 43.

in their briefs, both the School Defendants and Plaintiffs focus primarily on the extent
of the individual school defendants’ - and specifically Bertanzetti’s - knowledge of
Mattison’s sexual history.3 Defendants aver that Principal Cross was unaware of any prior
sexual history involving Mattison. Doc. 204 11 54. Though Plaintiffs purport to “deny" this
fact, they do not point to any portions of the record that involve Cross, must less parts of the

record that show Cross was aware of Mattison’s sexual history. Doc. 216 11 54 (containing

 

3 Prior to early 2007, Mattison was enrolled at Williamson High School. While at Williamson High
School, Mattison “engaged in a sexual act in the [School's] bathroom” with another male student and “in the
last few months, has demonstrated increased inappropriate sexual interest in activities at school" marked
by “touch[ing] a number of different female clients on their buttocks” and making “gestures of masturbating
in front of females." Doc. 215-11 (Laurel Youth Services June 2007 Psychiatric Evaluation of Duane
Mattison) at 25. This report was created before Mattison started treatment at DTA, and four years before
the underlying incident to this lawsuit Plaintiffs do not point to any evidence in the record that the School
Defendants had knowledge of Mattison’s prior conduct at Williamson High School.

10

 

 

 

no original statement of denial and instead incorporating by reference paragraphs 45 and
50, neither of which cite to portions of the record involving Cross). To the extent Plaintiffs
attempt to deny statements of facts by ipse dixit without citing to any relevant evidence in
the record, such statements of facts are deemed as admitted.

Similarly, Plaintiffs also deny that prior to the alleged incident Defendants Osenga
and Del Gotto were unaware that Mattison had any history of sexual misconduct or that he
had acted sexually inappropriately at school. Doc. 204 1111 50-53. However, the only
evidence relied upon by Plaintiffs is that at some point, Del Gotto had been told by another
teacher, Ms. Marino, that Mattison and Sara Swartz should not be seated next to each
other. Doc. 216 11 50. But it is undisputed that Del Gotto was not told of the reason for this
arrangement nor was she aware of Swartz’s accusation against Mattison. Doc. 215-13 at
9-10. lnstead, Del Gotto assumed that Swartz should not be seated next to Mattison
because “Sara [Swartz] could be a little forward and that maybe, you know, something was
going on between them.” /d. at 12. Del Gotto was not aware of any time when Mattison
had acted inappropriately prior to the Bobbie Jo incident in March, 2011. /d. at 13. On the
day of the Bobbie Jo incident two students had asked Del Gotto for help on their

newspaper project when Neidig went up to Del Gotto and told her about what he witnessed

between Mattison and Bobbie Jo. ld. Del Gotto immediately informed another teacher, Ms.

Marino, and asked “if this could possibly be true[, b]ecause [she] had never seen any signs

11

.-.4,.v:---f~<vm-

 

 

from Duane or anything.” ld. at 14. Both teachers then asked Bobbie Jo what happened
before taking Bobbie Jo to Bertanzetti’s oche. ld.

As for Defendant Osenga, she testiHed that though she was vaguely aware that
“there was an issue with another girl [i.e. Swartz]” prior to the Bobbie Jo incident all she
knew was that Bertanzetti had conducted an investigation, during which Swartz admitted
“nothing happened.” Doc. 215-17 at 14, 19. Osanga was not involved in the Swartz
investigation, nor was she told by anyone that Mattison should be separated from any
student Doc. 215-17 at 19-20. With respect to Mattison’s sexual history, Osenga was only
aware that Mattison was himself “sexually abused as a child by his parents and his siblings,
and that’s why he was in foster care.” ld. at 14. She never heard any “rumors” about
Mattison’s sexual conduct nor was she aware that Mattison had a prior history of sexual
misconduct ld. at 10, 21.

Plaintiffs also point to statements in the Manifestation Determination that prior to the
Bobbie Jo incident “Duane has been under the watchful eye of administration and
teachers”; that “Duane’s teachers have been more closely observing his behavior,
especially when he is in close proximity to female students in his class"; and that Weaver
had been “invited to the school on more than one occasion to discuss issues and concerns
with Duane, specihcaliy his inappropriate sexual tendencies Doc. 216 11 50. However,
the Manifestation Determination did not name which teachers were keeping a “watchful eye”

on Mattison, and the only incident on the record of a meeting between school employees

12

 

 

 

 

and Weaver is in Fall of 2010, when Bertanzetti met with Weaver to discuss a comment
Mattison made to a male peer about wanting to touch a female student’s breasts. Doc. 215-
6 (Bertanzetti Dep.) at 7.

As noted above, at the time of the parties’ filings of their previous summary judgment
briefs, Defendants had not disclosed all of Mattison’s psychiatric records from DTA, which
this Court deemed as privileged, Doc. 149. On appeal, the Third Circuit declined to
“address the substantive merits” of the Court’s summary judgment rulings, and instead
found that on remand, this Court should conduct a further assessment as to whether
Pennsylvania’s Mental Health Procedures Act’s confidentiality protections should be
recognized as a federal common law privilege, and noted that if the Court “declines to
recognize the MHPA as a federal common law privilege, it should review the DTA
documents in camera to determine the extent to which they are protected under the
narrower federal psychotherapist-patient privilege.” Swanger, 659 F. App’x at 126
(emphasis in original). However, the parties resolved their privilege disputes upon remand,
as “Mattison signed an Authorization to Disclose Health information which provided for the
disclosure of his entire record from [DTA]." Doc. 210 11 76 (Plaintiffs’ admission with respect
to the Mental Health Defendants’ statement of facts). After the disclosure of these records,
Defendant Alvin Weaver submitted to a second deposition on June 19, 2017, during which

time he was asked to expound upon various case notes and records from the newly

13

 

 

 

disclosed file. Doc. 215-15. Both his deposition and the DTA records referenced in the
deposition were submitted for the present summary judgment record.

The newly available evidence is discussed in more detail in this Court’s
accompanying memorandum opinion addressing the Mental Health Defendants’ motion for
summary judgment However, the Court need not delve greatly into the evidence here, as it
is undisputed that such information was not shared with anyone at Warrior Run. in
particular, Weaver testified at his second deposition that he is not aware of anyone at DTA
sharing “any treatment notes, plans, records of any kind with anyone from the Warrior Run
School District or the teachers,” nor did anyone from DTA “discuss[] with anyone from
Warrior Run School District - teachers, principals anything having to do with Mr.
Mattison’s care, treatment and/or psychiatric/sexual history." Doc. 215-15 at 178-80. See
also ld. at 138-39, 163 (Weaver testifying no teacher or representatives of Warrior Run ever
asked him why Mattison was removed from school in eleventh grade, nor did DTA inform
anyone at Warrior Run why Mattison left in eleventh grade); Doc. 215-6 at 21 (Bertanzetti
testifying that on the day the Bobbie Jo incident came to light, Weaver came to Warrior Run
to remove Mattison from the school, and Weaver did not “share any information about
whether Duane had done anything like this in the past”); id. at 8-9 (Bertanzetti testifying that
he was unaware that Mattison had been receiving weekly counseling treatment at DTA

during his time at Warrior Run High School).

14

 

lll. STANDARD oF REviEw

Through summary adjudication,‘ the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to materiality
. . . [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.” Anderson v. Liben‘y Lobby, /nc.,
477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Ce/otex Corp. v. Catretf, 477 U.S. 317, 323, 106
S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-
moving party must offer specific facts contradicting those averred by the movant to establish
a genuine issue of material fact Lujan v. Naf’l Wi/dlife Fed’n, 497 U.S. 871, 888, 110 S. Ct.
3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary
judgment simply on the basis of the pleadings, or on conclusory statements that a factual
issue exists. Anderson, 477 U.S. at 248. “A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by citing to particular parts of materials in the
record . . . or showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support
the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). |n evaluating whether summary judgment should
be granted, “[t]he court need consider only the cited materials, but it may consider other

materials in the record.” Fed. R. Civ. P. 56(c)(3). “lnferences should be drawn in the light

15

 

most favorable to the non-moving party, and where the non-moving party’s evidence
contradicts the movant’s, then the non-movant’s must be taken as true.” Big App/e BMW,
/nc. v. BMW of N. Am., lnc., 974 F.2d 1358, 1363 (3d Cir. 1992), cert denied 507 U.S. 912,
113 S.Ct.1262, 122 L. Ed. 2d 659 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 167 L. Ed. 2d 686 (2007). lf a party has carried its burden under the summary
judgment rule,

its opponent must do more than simply show that there is some metaphysical

doubt as to the material facts. Where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for tria|. The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of

material fact When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe

it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment
ld. (internal quotations, citations, and alterations omitted).

lV. ANALYsis
A. Count ll -Title lX

Plaintiffs bring a Title lX claim for sex discrimination against Defendant Warrior Run

School District (Count ll), alleging in their Second Amended Complaint that the “Defendants

were aware of Defendant Mattison’s prior sexual misconduct," and that “[d]espite this

knowledge, Defendants permitted Defendant Mattison to attend classes”; “seated Defendant

16

 

 

Mattison directly beside or behind Bobbie Jo Swanger in the classrooms”; “failed to
supervise Defendant Mattison, who was known to act out sexually,”; ‘vvere aware that
Defendant Mattison had made unwelcome sexual advances toward Bobbie Jo Swanger”;
and “failed to remedy the situation and/or report to the proper authorities.” Doc. 77111146-
51.4 in the previous motion for summaryjudgment the Court found that there was no
genuine dispute of fact as to whether the School Defendants evinced deliberate indifference
towards Bobbie Jo. Doc. 169. in the renewed motion for summary judgment, School
Defendants argue that “there are no new facts of record that would change this [] Court’s
previous determination in favor of School Defendants.” Doc. 205 at 6. in light of Weaver’s
unequivocal testimony that none of the newly available evidence, i.e. Mattison’s treatment
information at DTA, was shared with the School Defendants, the Court agrees that
summary judgment should be granted in favor of Warrior Run on Plaintiffs’ Title lX claim.
in relevant part, Title lX provides that “no person . . . shall, on the basis of sex, be
excluded from participation in, be denied the benefits of, or be subjected to discrimination

under any education program or activity receiving Federal financial assistance.” 20 U.S.C.

 

4 Despite the fact that these allegations refer to the plural term “Defendants,” the Court is
constrained to point out (as it did in the previous opinion), that Count ll names only one Defendant Warrior
Run School District, not any of the individual School Defendants. Nor could the individual School
Defendants have been sued under Title lX. See Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257,
129 S.Ct. 788, 172 L.Ed.2d 582 (2009) (“Tit|e lX reaches institutions and programs that receive federal
funds . . . but it has consistently been interpreted as not authorizing suit against school ofhcia|s, teachers,
and other individuals"). However, because the issue of what certain individual school ofhcials knew, and
what actions they took, bears on the question of the school’s alleged deliberate indifference to Bobbie Jo’s
harm, the knowledge and actions of the individual School Defendants is nevertheless relevant in analyzing
this claim.

17

 

§ 1681(a). Title lX can also be enforced through a private right of action wherein monetary
damages are available. Gebser v. Lago Vista /ndep. Sch. Dist., 524 U.S. 274, 281, 118
S.Ct. 1989, 158 A.L.R. Fed. 751 (1998) (citing Cannon v. Univ. of Chicago, 441 U.S. 677,
99 S.Ct. 1946, 60 L.Ed.2d 560 (1979); Franklin v. Gwinnett Cnty. Pub. Schs., 503 U.S. 60,
112 S.Ct. 1028, 117 L.Ed.2d 208 (1992)). in imposing a duty upon a funding recipient not to
discriminate on the basis of sex, Title lX encompasses sexual harassment including for
“deliberate indifference to known acts of peer sexual harassment." Davis Next Friend
LaShona D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 650, 119 S.Ct. 1661, 143 L.Ed.2d
839 (1999). Thus, in limited circumstances, deliberate indifference to known acts of
harassment of a student by another student can amount to an intentional violation of Title
lX, capable of supporting a private damages action.5 ld. at 643.

in a case such as the one presently before this Court, to proceed on a claim against
an educational institution under Title lX, the student must establish that the institution was
“deliberately indifferent to sexual harassment of which they have actual knowiedge, that is
so severe, pervasive, and objectively offensive that it can be said to deprive the victims of
access to the educational opportunities or benents provided by the school." Davis, 526 U.S.

at 650. See also Yan Yan v. Penn State Univ., 529 F.App'x 167, 171 (3d Cir. 2013).

 

5 The Supreme Court has specihcally emphasized the importance of the relationship between the
harasser and the victim, as it “necessarily affects the extent to which the misconduct can be said to breach
Title lX's guarantee of equal access to educational benefits and to have a systemic effect on a program or
activity.” Davis, 526 U.S. at 653. Un|ike in situations where a teacher engaged in harassment of a student
see Franklin and Gebser, “[p]eer harassment in particular, is less likely to satisfy these requirements." /d.

18

 

 

An “appropriate person” is one who, at minimum, “has authority to address the
alleged discrimination and to institute corrective measures on the recipient's behalf” to end
this discrimination Gebser, 524 U.S. at 290.

Recovery based on the principles of respondeat superior or constructive notice
‘frustrate[s] the purposes” of Title lX, and therefore the school official must have actual
knowledge in order for the plaintiff to prevail. Gebser, 524 U.S. at 285; see a/so, id. at 290
(holding that “a damages remedy will not lie under Title lX unless an ochial who at a
minimum has authority to address the alleged discrimination and to institute corrective
measures on the recipient's behalf has actual knowledge of discrimination in the recipient's
programs and fails adequately to respond.”). Actual notice necessitates more than a simple

report of inappropriate conduct howeverl the standard “does not set the bar so high that a

 

school district is not put on notice until it receives a clearly credible report of sexual abuse
from the piaintiff-student.” Escrue v. Norfhern OK Co/lege, 450 F.3d 1146, 1154 (10th Cir.
2006) (quoting Doe v. Sch. Admin. Dist. No. 19, 66 F.Supp.2d 57, 62 (D.Me. 1999)).
Therefore, while actual knowledge does not require absolute certainty that harassment has
occurred, there must be more than an awareness of a mere possibility of the harassment
Bostic v. Smyrna Sch. Dist., 418 F.3d 355, 360 (3d Cir. 2005). The educational institution
has “‘actual knowledge’ if it knows the underlying facts, indicating sufficiently substantial

danger to students, and was therefore aware of the danger." ld. at 361.

19

Furthermore, the “actual notice” or “actual knowledge” must be attributed to an
“appropriate person.” Warren ex re/. Good v. Reading Sch. Dist., 278 F.3d 163, 169 (3d Cir.
2002) (quoting Gebser, 524 U.S. at 290). An “appropriate person” is one who, at minimum,
“has authority to address the alleged discrimination and to institute corrective measures on
the recipients beha|f’ to end this discrimination Gebser, 524 U.S. at 290. Thus, deliberate
indifference requires an “ochial decision by the recipient not to remedy the violation.”
Gebser, 524 U.S. at 290.

Upon a showing of actual knowledge by an appropriate person, Plaintiff must show
that the funding recipient exercised deliberate indifference A funding recipient is
“deliberately indifferent” when the recipients response to the harassment or lack of
response, is “clearly unreasonable in light of the known circumstances.” Davis, 526 U.S. at
648-649. Deliberate indifference requires an “ofncia| decision by the recipient not to remedy
the violation.” Gebser, 524 U.S. at 290.

Deliberate indifference further incorporates a causation requirement The Title lX
funding recipients deliberate indifference must subject the students to further harassment
to wit the indifference must “cause students to undergo harassment or make them liable or
vulnerable to it.” Davis, 526 U.S. at 644-645 (internal quotations omitted). This harassment
must take place in a context subject to the school’s control. ld. at 645. Therefore, the
school is only liable when “the recipient exercises substantial control over both the harasser

and the context in which the known harassment occurs.” ld. This causation element results

20

.. ….m~,,\..,-M»"'

 

in a requirement that harassment or the likelihood or vulnerability of a student to be
subjected to it, must occur subsequent to an official’s decision not to remedy a known
violation.

The fact that the appropriate person’s initial response does not remedy or prevent
the harassment or that the school does not use a particular method to remedy or prevent
the harassment does not provide suchient grounds for liability. Baynard v. Malone, 268
F.3d 228, 236 (4th Cir. 2001). A school district is not required to respond to harassment or
discrimination in a specific manner, nor is the district required to eradicate all sexual
harassment; however, the school districts response must be reasonable in light of the
known circumstances For example, “[w]here a school district has actual knowledge that its
efforts to remediate are ineffective, and it continues to use those same methods to no avail,
such district has failed to act reasonably in light of the known circumstances.” Vance v.
Spencer Cnty. Pub. Sch. Dist., 231 F.3d 253, 260-261 (6th Cir. 2000). The funding recipient
is not required to “engage in [a] particular disciplinary action.” Davis, 526 U.S. at 648.
Accordingly, “[s]chool administrators will continue to enjoy the flexibility they require so long
as funding recipients are deemed ‘deliberately indifferent to acts of student-on-student
harassment only where the recipients response to the harassment or lack thereof is clearly
unreasonable in light of the known circumstances.” ld.

Based on the record in this case, the Court finds that Warrior Run School District’s

response to the likelihood of peer harassment was not “clearly unreasonable”.

21

w-»»~.-mim

 

 

 

 

 

 

Preliminarily, there only exists an issue of fact here as to whether Principal Cross
and Assistant Principal Bertanzetti constitute “appropriate persons” for purposes of Title lX.
There is no evidence that Defendants Osenga and Del Gotto, who were only school
teachers, had the type of supervisory authority that would render them “appropriate
persons” who could subject the School District to Title iX liability. See Warren, 278 F.3d at
173 (finding that even a guidance counselor who had sometimes assumed the duties of the
principal when the principal was away was not “cloaked with sufficient authority” to be an
“appropriate person” when the principal was present); Does v. Se. Delco Sch. Dist., 272
F.Supp.3d 656, 688 (E.D. Pa. 2017) (noting that “there is no evidence to suggest that
[school guidance counselor] ever assumed the duties of the principal or was otherwise
vested with administrative control over the teaching faculty. Accordingly knowledge on
her part would not suffice to create liability under Title lX”). Here, Plaintiffs have failed to
present any evidence that Osenga and Del Gotto had any administrative authority over
other teachers

Contrary to teachers and low-level administrative staff, the Third Circuit has found
that a school principal “who is entrusted with the responsibility and authority normally
associated with that position will ordinarily be ‘an appropriate person’ under Title lX.”
Warren, 278 F.3d at 171. in this case, Principal Cross testified that her job duties included
“oversee[ing] the functions of the building itself, the students and [her] staff from scheduling,

teachers’ schedules to students’ schedules, perform[ing] observations and evaluations on

22

 

 

staff members, do[ing] the hiring of staff together with a committee, enrollment of students,
course selections and placements of students together with our counselors and the
assistant principal Doc. 215-5 (Cross Dep.) at 7. She further testified that when
discipline issues arose, either she or the assistant principal would handle the issue and that
the assistant principal had the authority to engage in, and make conclusions in,
investigations without consulting her. ld. at 13, 20-21.

Because school ofhcials and administrators’ duties vary among school districts,
“deciding who exercises substantial control for the purposes of Title lX liability is necessarily
a fact-based inquiry.” Murre/l v. Sch. Disf. No.1, 186 F.3d 1238, 1247 (10th Cir. 1999).
Here, there is sufficient evidence to create an issue of fact as to whether Bertanzetti was
capable of taking corrective action on the school’s behalf. According to Bertanzetti, his
duties included overseeing the faculty and student body as well as student discipline, and
“just about anything else that goes on during the day.” Doc. 215-6 (Bertanzetti Dep.) at 5.
He also investigated incidents and complaints to determine whether a school policy had
been violated. ld. at 6. Bertanzetti’s responsibilities, including investigating incidents
relevant to the instant case, and his apparent authority to address these situations, create a
factual question regarding his status as an “appropriate person.”

Because there is sufficient evidence to create an issue of fact as to whether Cross,
and in particular Bertanzetti, constitute an “appropriate person(s),” the issue becomes

whether Cross and/or Bertanzetti had actual knowledge of Mattison’s harassment of Bobbie

23

 

 

Jo or other female students at Warrior Run or that Mattison posed a “substantial danger” to
other students at Warrior Run.

Assuming that Cross was an “appropriate person” pursuant to Title lX, no actual
knowledge or notice can be attributed to her. As discussed abovel Plaintiffs do not properly
controvert the fact that Cross was unaware of any of Mattison’s prior sexual history. See
Doc. 2161154 (Plaintiffs denying Defendants’ statement of facts regarding Cross’ lack of
knowledge by incorporating by reference two other paragraphs in Plaintiffs’
counterstatement of facts, neither of which cite to any portion of the record involving Cross).
As this Court found in its previous memorandum opinion, nothing in the record contradicts
Cross’ deposition testimony that she was unaware of Mattison’s sexual history. in fact the
parties appear to concede the issue by concentrating solely on Bertanzetti’s knowledge in
their respective briefs.

Accordingly, the only remaining issues in Plaintiffs’ Title lX claim are whether
Bertanzetti had actual knowledge of any peer-on-peer sexual harassment by Mattison, and
if so, whether his actions, or lack of action, in addressing such harassment evinced a level
of deliberate indifference on the part of the school district

Here, there is some evidence in the record that may give rise to an inference that
Bertanzetti was aware of certain parts of Mattison’s sexual history. According to Mattison,
when he “first started” at Warrior Run (in 10th grade), he informed Bertanzetti that there

were rumors circulating at school about his “history,” specifically his sexual history in prior

24

 

 

 

.. ,~. \1.~,.~\”»~...,~.~»`~.-¢

schools. Doc. 215-3 (Mattison Dep.) at 27-29. Mattison testited that Bertanzetti told him
that he would “take care of it” and that the rumors subsequently stopped. ld. at 29-30.
Bertanzetti, however, denied having such a conversation with Mattison. Doc. 215-6
(Bertanzetti Dep.) at 6-8. The only other evidence as to Bertanzetti’s knowledge involved
an allegation of sexual misconduct between Mattison and another student Sara Swartz,
which occurred a year before the Bobbie Jo incident in that instance, the mother of Swartz
reported to Bertanzetti that Mattison asked Swartz if he could touch her. ld. at 7.
Bertanzetti investigated the report determined that Mattison “had not done that and that
he wasn’t talking about Sara at all”; he also determined that there was no evidence that
Mattison had physically touched Swartz, ld. at 8, 26. Bertanzetti did, however, take
preventative measures to keep the two students separated because they “were both getting
too close to each other.” Id. at 26. This investigation is consistent with the Manifestation
Determination Review, which referenced the fact that “Duane has been under the watchful
eye of administration and teachers,” that “DTA staff members have been made aware of
issues with Duane in school" and that “[d]uring the current school year, Mr. Weaver has
been invited to the school on more than one occasion to discuss issues and concerns with
Duane, specifically his inappropriate sexual tendencies.” Doc. 215-8 at 2. See also Doc.
215-15 at 201 (Weaver’s notes showing that he met with Bertanzetti at the beginning of
Mattison’s twelfth grade to discuss a remark he made to a male peer about a female

students breasts).

 

25

Despite these incidents, Bertanzetti also testified that prior to March 14, 2011, no
teacher “knew of anything happening” between Mattison and Bobbie Jo; that other than
what Bobbie Jo told him, he had no knowledge of any other inappropriate touching by
Mattison of Bobbie Jo; and that he did not know why Mattison had previously left Warrior
Run during his 11th grade year. Doc. 215-6 (Bertanzetti Dep.) at 11, 15, 18, 34.

Nonetheless, drawing all inferences in the light most favorable to the Plaintiffs, and
assuming that Bertanzetti was an appropriate person with actual knowledge, Plaintiffs have
fail to establish a genuine dispute of material fact as to the deliberate indifference element
of their Title |X claim. For Plaintiffs to succeed on their Title lX claim and establish that the
school was deliberately indifferent there would have to be evidence in the record to
demonstrate that Bertanzetti either knew that Mattison was a substantial danger to the other
female students or knew that Mattison was sexual harassing Bobbie Jo or other students at
Warrior Run, and took insufficient or no, measures to attempt to remedy the situation.

Here, while there are differing accounts by Bertanzetti and Mattison about their
conversation regarding the “rumor,” there is nothing to suggest that Bertanzetti’s actions in
response to that conversation can sufficiently amount to deliberate indifference As set forth
in the facts section, Mattison did not recall telling Bertanzetti anything about his sexual
history during this conversation. Doc. 215-3 (Mattison Dep.) at 29. However, Plaintiffs’
counsel kept returning to this conversation during deposition. Over the objections of his

counsel, Mattison gave additional, vague responses to Plaintiffs’ counsel’s questioning:

26

mmc w,,~,..~.~ »,»~¢ y '

 

 

 

 

 

Q. And when you spoke with Mr. Bertanzetti about the rumor, he was aware
of your prior instances of sexual touching; is that right?

A. Yes, because l had told him about the rumor.

Q. Okay. l think you told him about the rumor, but when you told him about
the rumor, was he aware that you had this prior instances [sic] of touching?

A. Yes, sir.
Q. Okay. So he knew the rumor to be true?
A. lhad sexual -
[Objections by counsel]
Q. You’re allowed to answer. [Yourcounsel] is just being technical.
A. l’m confused. lmean -
[Objections by counsel]

Q. When you told Mr. Bertanzetti about the rumor, Mr. Bertanzetti knew that
the rumor was actually true?

A. Yeah, because he questioned me about it and l trusted him enough to let
him know my background.

Q. Okay. Before you told him -- is that how he found out about your
background, when you told him about the rumor?

A. Yes, sir.
Q. And that was when you first came to school there in tenth grade?
A. Yes, sir.
/d. at 88-89. Mattison’s testimony about what he told Bertanzetti was, at best vague and

unsupported by any other record evidence. At this point of the deposition, Mattison had

27

 

 

 

already testified that he did not recall anything else about the conversation besides the fact
that he told Bertanzetti about the rumor and that Bertanzetti said “he’s going to take care of
it.” ld. at 29. But only after repeated leading questions by counsel, Mattison agreed that
Bertanzetti must have known the rumor was true because “l trusted [Bertanzetti] enough to
let him know my background,” without expounding on what he meant by “my background.”
/d. at 88-89. The Court is constrained to note that Mattison is mentally challenged. Doc.
204 11 3; see also Doc. 215-11 (June 12, 2007 Psychiatric Report of Mattison, averring that
he has an lQ of 66 and “observed to be very concrete, easily led, and an insecure
individual”). Thus, counse|’s insistent pressing regarding a conversation that occurred years
prior, about which Mattison had already testified that he did not recall, is a highly
questionable litigation tactic that does not appear to be designed to elicit any accurate
evidence.

Further, assuming the conversation about the “rumor” indeed occurred, this
discussion alone could not have obligated Bertanzetti to take any action with Mattison, such
that his failure to respond “is clearly unreasonable in light of the known circumstances.”
Davis, 526 U.S. at 648. First the purported conversation occurred at least two years prior
to the Bobbie Jo incident Second, the conversation arose in the context of discussing a
high school rumor about Mattison’s “background”. lt did not put Bertanzetti on notice that
Mattison engaged in any misconduct at Warrior Run. Nor can Mattison’s testimony about

the “rumoi“’ support an argument that Bertanzetti acted with deliberate indifference by failing

28

 

 

 

 

to determine based on this purported conversation alone, that as Plaintiffs argue “Mattison

was a serial sex offender who was harassing females in his special needs class well prior to

 

the March 14, 2011 incident”, Doc. 215 at 16.6
ln addition to the conversation between Mattison and Bertanzetti about the “rumoi”,

the only other evidence relating to Bertanzetti’s knowledge are (1) the accusation by Swartz

 

6 The Third Circuit has explicitly rejected the notion that rumors alone are sufhcient to establish
notice. in analyzing whether a high school administration “knew or should have known of any danger of
abuse at a time at which they could have acted to prevent [Plaintiff’s] injuries” as required to establish
supervisory liability under§ 1983, the Court stated:

Johnson [Plaintiffj contends that even if the Administration was not aware of Stevens's [a
high school guidance counselor] abuse of her, it can be held liable for failing to respond to
the danger posed by Stevens's well-known proclivity for sexually harassing and abusing
female students. in other words, Johnson attempts to demonstrate that the Administration
had a custom of being deliberately indifferent to Stevens's potential for committing
constitutional violations, and that this “deliberate indifference” was the proximate cause of
the injuries she sustained. See Beck v. City of Pittsburgh, 89 F.3d 966, 973-74 (3d Cir.
1996); Kneipp v. Tedder, 95 F.3d 1199, 1213 (3d Cir. 1996).

As evidence of Stevens's proclivity for sexual harassment Johnson brought forth various
stories and rumors about Stevens walking too closely to female students in the hallway,
frequently calling female students out of class to his office, and giving gifts to female
students. Even if all of these allegations were true, however, Johnson presented no
evidence that they were ever brought to the attention of a supervisory or policy-making
ofhcial of the administration either before or during (or even after) the time of Stevens's
alleged abuse of Johnson. Moreover, even if school officials had been made aware of
these stories before or during Stevens's alleged improper relationship with Johnson, we
share the District Court’s reluctance "to impose on the district an obligation to treat as true,
all rumors, until proven otherwise " ln the absence of any direct complaints made to school
officials, the mere floating around of unsubstantiated rumors regarding a particular
employee-particularly in the high school setting, which is notoriously rife with adolescent
gossip-does not constitute the kind of notice for which a school district can be held liable
under Mone//'s "po/icy or custom” requirement

Johnson v. E/k Lake Sch. Dist., 283 F.3d 138, 144 n.1 (3d Cir. 2002) (emphasis added). in light of the
Third Circuit’s reluctance to permit rumors to serve as a sufficient basis for Hnding that the appropriate
person “knew or should have known of any danger of abuse”, a lower standard than that for Title lX
wherein the appropriate person must “know[] the underlying facts, indicating sufficiently substantial danger
to students", see Bostic v. Smyrna Sch. Dist., 418 F.3d 355, 361 (3d Cir. 2005), mere rumors alone are

insufhcient to establish actual notice under Title lX, even assuming that Bertanzetti was aware of those
rumors.

29

 

 

 

during Mattison’s eleventh grade year, and (2) an incident in twelfth grade where Mattison
made a remark to a male peer about a female students breasts.

With respect to Swartz’s accusation, it is undisputed that Bertanzetti conducted an
investigation into this incident the only previously reported incident of sexual misconduct
against another student by Mattison at Warrior Run, Although Bertanzetti concluded that
there was no proof that Mattison had inappropriately touched Swartz, Bertanzetti did
conduct an investigation into the report including talking to Mattison and Swartz, the
classroom teacher and aid who were in the room, and “anybody else who was in the room
that may have been there at the time”, and ultimately implemented preventative measures
to keep Swartz and Mattison separated Doc. 215-6 (Bertanzetti Dep.) at 8, 25, 26. See
also, Doc. 215-8 (Manifestation Determination), at 2 (noting that the school took corrective
measures to ensure that Mattison was under the ‘watchful eye” of certain, unspecified
administrators and teachers, and informed DTA of “issues with Duane in schooi”).7

With respect to the inappropriate remark Mattison made during tweth grade
regarding a female students breasts, the record indicates that Bertanzetti called and met
with Alvin Weaver from DTA the same day that he learned of the incident and both he and

Weaver reprimanded Mattison for the inappropriate comment Doc. 215-15 at 201.

 

7 The Manifestation Determination report does not reflect what these “inappropriate sexual
tendencies” consisted of, i.e whether they merely involved inappropriate comments or actually involved
sexually touching other students, However, the evidence in the record involving Mattison’s conduct at
Warrior Run prior to the Bobbie Jo incident consists solely of sexual comments.

30

 

 

 

While Bertanzetti’s remedial measures did not ultimately prevent Mattison’s
harassment of Bobbie Jo, the fact that the appropriate person’s initial response does not
remedy or prevent the harassment cannot provide suchient grounds for liability, See
Baynard, 268 F.3d at 236. Additionally, it is undisputed that the first time Bertanzetti, or any
other teacher or administrator, was made aware of Mattison’s harassment of Bobbie Jo was
March 14, 2011. Doc. 204 11 37. After learning of the incident Bertanzetti took immediate
action, resulting in Mattison’s removal from school that same day. ld.11 31. in short
Plaintiffs have not presented a triable issue of fact to establish deliberate indifference by the
school district as to Mattison’s peer-to-peer harassment of Bobbie Jo. See Brooks v. City of
Philade/phia, 747 F. Supp. 2d 477, 483-84 (E.D. Pa. 2010) (finding no deliberate
indifference under Title lX where two kindergarten boys had engaged in sexually
inappropriate behavior on two separate occasions, since “there is absolutely no evidence
that Tyler had sexually harassed other students or that the school was aware of any other
harassment either before or after these incidents," and after the school became “aware that
their initial attempts were not effective the school district did not simply continue the same
methods. lnstead, the district complied with the Plaintiffs’ request to transfer their son”). Cf.
S.K. v. N. Al/egheny Sch. Dist., 168 F. Supp. 3d 786, 803 (W.D. Pa. 2016) (holding that
plaintiffs suchiently alleged deliberate indifference when school ochials had actual
knowledge of persistent increasingly severe sexual harassment by students, and knew that

“the initial measure of a verbal reprimand by [the school principal] had proved to be

31

 

 

ineffective,” but “failed to impose any type of punishment that would deter the students from
perpetuating the behavior,” which then “escalated to the point where it essentially was open,
notorious and prevalent and became ‘its own sport among certain of the school's athletes”).

Finally, though Plaintiffs make much of Mattison’s DTA therapy notes addressing his
sexual fantasies, including those targeted at his peers in school, see, e.g., Doc. 215 at 6-10,
it is undisputed that Bertanzetti had no knowledge of the sexual desires revealed by
Mattison during DTA’s weekly therapy sessions. See Doc. 215-15 at 178-80 (Weaver
testifying at his second deposition that DTA did not share “any treatment notes, plans,
records of any kind with anyone from the Warrior Run School District or the teachers,”
including the newly available evidence from DTA’s psychiatric file on Mattison, nor did
anyone from DTA “discuss[] with anyone from Warrior Run School District - teachers,
principals anything having to do with Mr. Mattison’s carel treatment and/or psychiatric/
sexual history”). See also Doc. 215-6 at 21 (Bertanzetti testifying that on the day of the
Bobbie Jo incident Weaver came to Warrior Run to remove Mattison from the school, but
he did not “share any information about whether Duane had done anything like this in the
past”).

Because Plaintiffs cannot demonstrate that an appropriate person was deliberately
indifferent so as to establish a cause of action under Title lX, the Court need not determine

in this Count whether the discrimination or harassment of Bobbie Jo rises to the level of

32

 

 

 

“severe, pervasive, and objectively offensive” or effectively barred her access to an
educational opportunity or benefit

Summary judgment will thus be granted in favor of the School District on Count ll.

B. Count l - Section 504 of the Rehabilitation Act

Count l of the Second Amended Complaint alleges a violation of Section 504 of the
Rehabilitation Act by the Warrior Run School District Section 504 provides:

No otherwise qualified individual with a disability in the United States shall,

solely by reason of his or her disability, be excluded from the participation in,

be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance...
29 U.S.C. § 794(a). To establish a violation of Section 504, a plaintiff must show that “(1)
[s]he is ‘disabled’ as defined by the Act; (2) [s]he is ‘othen/vise qualified’ to participate in
school activities; (3) the school or the board of education receives federal financial
assistance; and (4) [s]he was excluded from participation in, denied the benefits of, or
subject to discrimination at the school.” Andrew M. v. Delaware Cnty. Office of Mental
Health & Mental Retardation, 490 F.3d 337, 350 (3d Cir. 2007) (quoting Ridgewood Bd. of
Educ. v. N.E., 172 F.3d 238, 253 (3d Cir.1999), superseded by statute on other grounds as
recognized by D.F. v. Co//ingswood Borough Bd. of Educ., 694 F.3d 488 (3d Cir. 2012)).8

As this Court stated in its previous opinion, although a showing of intentional discrimination

 

8 Because neither party addresses each of the specific elements necessary to establish a Section
504 violation, other than the necessary level of discrimination, the Court will assume that the nrst three
elements are not in dispute specincally, that Bobbie Jo is disabled as defined by the Act, that she is
othenrvise qualified to participate in school activities, and that the school or the board of education receives
federal financial assistance Therefore, the only element at issue is whether Bobbie Jo was excluded from
participation in, denied the benefit of, or subject to discrimination by, the school based on her disability

33

 

 

 

 

is not a requisite to establishing a Section 504 claim in general, see Ridgewood, 172 F.3d at
253, the statutory language of the Act which prohibits discrimination against a person
“solely by reason of his or her disability” imposes a requisite causation element on a Section
504 claim. Specifically, a plaintiff must show that “[t]he state . . . failed to provide the
service for the sole reason that the child is disabled." Andrew M., 490 F.3d at 350.

Here, Plaintiffs blithely assert “the District knew [Bobbie Jo] was a sitting duck for this
sexual predator [i.e. Mattison] who was repeatedly acting out in the classroom setting and,
that her disability of mental retardation rendered her most vulnerable to his predations.”
Doc. 215 at 12. However, Plaintiffs have failed to point to any causal relationship between
Bobbie Jo’s disability and Mattison’s misconduct towards her or shown that her disability
affected the decisions of Warrior Run School District Even assuming that one or more of
the school defendants did know about Mattison’s sexual misconduct history or his sexual
propensities, Plaintiffs have failed to demonstrate how this knowledge in itself led to
discrimination based on Bobbie Jo’s disability. According to Mattison, his special education
classes were held in three separate classrooms. Doc. 215-3 (Mattison Dep.) at 31-32.
Mattison also testified that he had gym, drivers’ education, and art with the “regular”
students. Doc. 215-3 at 30. As the Court found in its previous opinion, there is no evidence
that Mattison was not permitted to sit next to female students in his “regular” classes or that
the school took extra precautions to protect students in regular classes but not students in

special education classes. Similarly, there is no evidence that Mattison touched any other

34

 

 

 

student in his special education classes (other than the accusation by Swartz found to be
without basis) or that any of the teachers or administrators were aware of his sexual
advances towards Bobbie Jo or any other student in the special education classrooms.

See, e.g., Doc. 215-13 at 9-13 (Del Gotto testifying that she was not aware of any time
when Mattison had acted inappropriately prior to the Bobbie Jo incident); Doc. 215-17 at 10,
21 (Osenga testifying that she had never heard any “rumors” about Mattison’s sexual
conduct nor was she aware that Mattison had a prior history of sexual misconduct).

Thus, there is no record evidence that the School District discriminated against
female students in special education classes in any way, nor is there evidence that the
School took any actions based on the special education students’ disabilities that rendered
them more vulnerable to Mattison’s potential sexual misconduct There is no evidence to
suggest that Bobbie Jo was treated differently than any other student disabled or not

Accordingly, the Court will grant School Defendants’ motion for summary judgment
on Plaintiffs’ Section 504 Rehabilitation Act claim due to Plaintiffs’ failure to present any
evidence to create a factual dispute as to whether Bobbie Jo was discriminated against due
to her disability,

C. Count l|l - 42 U.S.C. § 1983

To succeed on a claim under 42 U.S.C. § 1983, the plaintiff must demonstrate a

violation of a right protected by the Constitution or laws of the United States, committed by a

person acting under color of state law. Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (en

35

 

 

 

 

 

banc). in evaluating a Section 1983 claim, a Court must nrst “identify the exact contours of
the underlying right said to have been violated.” /d. (citing Cty. of Sacramento v. Lewis, 523
U.S. 833, 841 n. 5, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998)). Here, Plaintiffs’ claim rests
on the substantive due process clause of the Fouiteenth Amendment alleging that Bobbie
Jo was deprived of her right to bodily integrity. Doc. 77 11 55.9 “Liabiiity under the state-
created danger theory is predicated upon the states' affirmative acts which work to plaintiffs'
detriments in terms of exposure to danger.” D.R. by L.R. v. Middle Bucks Area Vocational
Tech. Sch., 972 F.2d 1364, 1374 (3d Cir. 1992) (en banc).

To meet the requirements of a state-created danger claim, a plaintiff must show (1)
the harm ultimately caused was foreseeable and fairly direct; (2) a state actor acted with a
degree of culpability that shocks the conscience; (3) a relationship between the state and
the plaintiff existed such that the plaintiff was a foreseeable victim of the defendants acts, or
a member of a discrete class of persons subjected to the potential harm brought about by
the state’s actions, as opposed to a member of the public in general; and (4) a state actor
affirmatively used his or her authority in a way that created a danger to the citizen or that
rendered the citizen more vulnerable to danger than had the state not acted at ali. Bright v.
Westmore/and Cty., 443 F.3d 276, 281 (3d Cir. 2006); Robinson v. Peirce, 586 F. App’x.

831, 834 (3d Cir. 2014). As this Court previously stated in its prior opinion on summary

 

9 ln its previous opinion on Defendants’ motion to dismiss, the Court found that Plaintiffs must
proceed on a state created danger theory in order to maintain this claim. Doc. 50, at 8-10. Yet Plaintiffs
continue to argue a special relationship theory in their brief in response to the instant motion. Doc. 215 at
22-23. Because the Court has already addressed, and dismissed, any argument that a special relationship
can form the basis of Plaintiffs’ § 1983 claim, it will not do so again here

36

 

 

 

 

 

judgment, “[t]he first and fourth elements of a state-created danger test are so intertwined
as to be capable of analysis together.” Doc. 169 at 34. The analysis asks “whether a state
actor's behavior constituted an affirmative act and, if so, whether the affirmative act created
a foreseeable opportunity for harm.” Bright, 443 F.3d at 283 n.7 (citing Morse v. Lower
Merion Sch. Dist., 132 F.3d 902 (3d Cir. 1997)). “To adequately plead foreseeability,” there
must be “an awareness on the part of the state actors that rises to level of actual knowledge
or an awareness of risk that is sufficiently concrete to put the actors on notice of the harm.”
Phi/lips v. Cty. ofA/legheny, 515 F.3d 224, 238 (3d Cir. 2008).

Here, Plaintiffs argue that the harm to Bobbie Jo was foreseeable because the
School Defendants had knowledge of Mattison’s propensity for sexual misconduct To
establish such knowledge, they point to the “Manifestation Determination, Mattison’s
testimony concerning his informing Bertanzetti of his sexually deviant past towards females,
Weaver’s testimony concerning interventions at the school regarding sexual abuse by
Mattison and the content of the conversations involving Mattison’s ongoing sexual deviancy
to which Bertanzetti was privy, and even Bertanzetti’s testimony concerning his knowledge
of the allegations of abuse of [Swartz].” Doc. 215 at 21.

Once again, Plaintiffs make no specific argument as to Cross’ knowledge of
Mattison’s sexual history or any risk he may have posed to other students. At best as
previously discussed, Cross admitted knowing about an investigation by Bertanzetti into the

Swartz accusation, which did not find any misconduct on Mattison’s part See Doc. 215-5 at

37

 

 

 

 

 

 

1

12 (Cross testifying that she was aware of the accusation regarding Mattison and Swartz,
that it was investigated by Bertanzetti, and that it was “founded [sic] untrue"). Furthermore,
Cross did not even know that Mattison was associated with DTA or received psychiatric
treatment from them prior to March 14, 2011, an assertion that has not been contradicted by
any other deposition testimony or documentary evidence /d. at 11, 27. Thus, Plaintiffs
have failed to point to any evidence that could reasonably impute any knowledge to Cross
that Mattison posed foreseeable harm to Bobbie Jo, or any other student at Warrior Run.

in addition, regardless of the extent of Cross’ knowledge Plaintiffs have not put forth
any evidence demonstrating that Cross took any affirmative actions in a way that put
Warrior Run students in danger or made them more vulnerable to danger. in their brief in
opposition to summary judgment, Plaintiffs make an off-handed reference that “Cross and
Bertenzetti [sic] plac[ed] Mattison in the special needs classrooms with [Bobbie Jo]." Doc.
215 at 22. However, Plaintiffs fail to support such a statement with any citations to the
record. Moreover, the Court’s independent review of the record has not uncovered any
evidence that either Cross or Bertanzetti had any personal involvement in, or influence over,
the decision to place Bobbie Jo in special education classes with Mattison. intact Plaintiffs
admit that Bobbie Jo was placed in Warrior Run’s special education and life skills program
because “[Bobbie Jo] identified as having mental retardation,” not because any school

official affirmatively made a decision to place her there Doc. 204 11 2. The record further

does not provide any evidence to support an assertion that Cross or Bertanzetti made the

 

 

38

aermative decision to place Mattison in certain special education classes. ln addition, it is
undisputed that Mattison also suffers from mental retardation, rendering it necessary for him
to attend certain special education courses. Summary judgment will therefore be granted to
Cross on Plaintiffs’ Section 1983 claim.

Similarly, as discussed above with respect to the Title lX claim’s analysis, Plaintiffs
have not come forward with suchient evidence to establish knowledge and therefore
foreseeability, on the part of either Osenga or Del Gotto. See Doc. 215-13 at 9-13 (Del
Gotto testifying that she was not aware of any time when Mattison had acted inappropriately
prior to the Bobbie Jo incident; and that while she was told by another teacher that Mattison
and Sara Swartz should not be seated next to each other, she was not told of the reason for
this arrangement and she simply assumed that it was because “Sara [Swartz] could be a
little fonivard and that maybe you know, something was going on between them.”); Doc.
215-17 at 14, 19 (Osenga testifying that though she was vaguely aware “there was an issue
with another girl [i.e. Swartz]" prior to the Bobbie Jo incident all she knew was that
Bertanzetti had led the investigation, during which Swartz admitted “nothing happened.”); id.
at 10, 21 (Osenga testifying that she has never heard any “rumors” about Mattison’s sexual
conduct nor was she aware that Mattison had prior history of sexual misconduct).
Furthermore, Plaintiffs’ reliance on the Manifestation Determination report cannot support
an argument that Del Gotto and Osenga knew about Mattison’s sexual misconduct The

report states that “Duane has been under the watchful eye of administration and teachers”

39

 

 

 

 

 

§
§

and that “[d]uring the current school year, Mr. Weaver has been invited to the school on
more than one occasion to discuss issues and concerns with Duane, specifically his
inappropriate sexual tendencies.” Doc. 215-8 at 2. However, the reports language is far
too general to create an issue of fact as to Del Gotto and Osenga’s knowledge There is no
indication that either teacher was involved in any of the meetings, investigations, or
disciplinary decisions regarding Mattison. Further, the Manifestation Determination report
does not state which teachers were told to watch Mattison, which teachers or administrators
had concerns regarding Mattison’s sexual tendencies, or even what these “sexual
tendencies” consisted of, i.e. whether they consisted solely of sexually inappropriate
comments or of more serious misconduct There is also no evidence that Del Gotto or
Osenga attended any meetings where Mattison’s “inappropriate sexual tendencies” were
discussed Finally, it is undisputed that Bobbie Jo never told anyone let alone Del Gotto or
Osenga, of any sexual harassment by Mattison prior to March 14, 2011. Doc. 204 11 37.
For the reasons set forth above Plaintiffs have not put forth any evidence that would
impute knowledge of Mattison’s sexual history to Del Gotto or Osenga, or any evidence that
would controvert their testimony that they had no such knowledge instead Plaintiffs merely
assert - without citation to the record - that “[a]s indicated in great depth in the
Counterstatement of Facts and the ‘Disputed Facts’ Section of this Brief, Plaintiffs have
produced evidence indicating that the District, Cross, Bertanzetti, Marino, Frantz-Fry, Del

Gotto, and Osenga were all aware of her limitations, and of Mattison’s compulsion to

 

 

 

40

sexually assault his female classmates.” Doc. 215 at 12. Plaintiffs’ counterstatement of
facts and “disputed facts” section of the brief, however, rely heavily on newly disclosed DTA
therapist notes and Weaver’s second deposition regarding these notes. As previously
discussed none of the School Defendants, let alone Osenga and Del Gotto, had any
access to, or knowledge of, the contents of Mattison’s DTA therapy notes. Absent this
knowledge it would not be foreseeable to these defendants that seating Mattison near
Bobbie Jo would create a risk for sexual misconduct in other words, it cannot be said that
the simple placement of students next to each other could cause foreseeable harm that a
student would in fact inappropriately touch another, especially since neither Osenga nor Del
Gotto had reason to believe that Mattison had a history of sexual misconduct in short
there can be no liability on the part of Mattison’s teachers when the evidence does not
create a genuine dispute as to whether they had “actual knowledge or an awareness of risk
that is sufhciently concrete to put [them] on notice” of potential harm to Bobbie Jo. Phi/lips,
515 F.3d at 238.

However, as noted in the analysis of the Title lX claim, there is a factual issue as to
Bertanzetti’s knowledge of Mattison’s sexual history. Though the Swartz investigation
concluded that the accusation against Mattison was unfounded and though DTA did not
share any treatment information with Bertanzetti, there remains an issue of fact as to what

Mattison told Bertanzetti during their conversation about the “rumor” when Mattison first

41

~»'w~www=-mwinmmmm|

 

 

arrived at Warrior Run in tenth grade 10 Therefore, drawing all inferences in favor of the
Plaintiffs, and thus taking as true that Bertanzetti had some knowledge of Mattison’s sexual
history, the Court must determine whether a material factual dispute exists as to whether
Bertanzetti afhrmatively used his authority in a way that created a danger to Bobbie Jo, or
rendered her more vulnerable to danger, and if so, whether his affirmative action(s)
amounted to deliberate indifference

The line between where state action ends and inaction begins is a blurry one:

We do not want to pretend that the line between action and inaction, between

inflicting and failing to prevent the infliction of harm, is clearer than it is. |f the

state puts a man in a position of danger . . . and then fails to protect him, it will

not be heard to say that its role was merely passive; it is as much an active

tortfeasor as if it had thrown him into a snake pit
Ye v. United States, 484 F.3d 634, 637 (3d Cir. 2007) (citing Bowers v. DeVito, 686 F.2d
616, 618 (7th Cir.1982)). in determining if a factual dispute existed with respect to whether

one or more defendants in this case exercised his or her authority to take afhrmative action

that was the “but for” cause of the Bobbie Jo’s injury, this Court’s previous summary

 

10 As for Mattison’s more egregious conduct that occurred during his time at Warrior Run involving
sexual abuse of a chicken at his host home in eleventh grade it is undisputed that Bertanzetti had no
knowledge of that incident Doc. 215-15 (Weaver Dep.) at 138-39 (Weaver testifying that Warrior Run was
not informed of the reason Mattison was removed from school in eleventh grade because it did not have
“anything to do with him presenting a danger to other students,” but rather, involved an animal). Bertanzetti
also testihed that prior to March 14, 2011, no teacher “knew of anything happening” between Mattison and
Bobbie Jo; that he had no knowledge of other inappropriate touching by Mattison of Bobbie Jo; and that he
did not know why Mattison had previously left Warrior Run during his eleventh grade year. Doc. 215-15 at
11, 15, 18, 34. See also Doc. 215-15 at 178-80 (Weaver testifying at his second deposition that DTA did
not share of Mattison’s therapy treatment information, including Mattison’s sexual fantasies, “with anyone
from the Warrior Run School District or the teachers”).

42

 

 

 

 

judgment opinion analyzed several Third Circuit cases that expounded upon the state
created danger theory.

in D.R., the Third Circuit found no liability in the absence of aermative actions by
school defendants There the school had allegedly been aware that two female high school
students had been subject to verbal and physical sexual harassment by multiple male
classmates over the course of several months in a class bathroom, but did nothing to
intervene D.R., 972 F.2d at 1373. The Third Circuit “readily acknowledge[d] the apparent
indefensible passivity of at least some school defendants under the circumstances,” but
determined that the plaintiffs had failed to show “that the school defendants either
impermissibly limited the freedom of the plaintiffs to act on their own behalf, or barred their
access to outside support Nor do they demonstrate that defendants violated a
constitutional duty by creating or exacerbating the danger posed by the student
defendants." ld. See also Bright 443 F.3d at 284, 292-93 (aerming the district courts
dismissal of the complaint when ‘vvhat is alleged to have created a danger [in the
complaint] was the failure of the defendants to utilize their state authority, not their utilization
of it," and noting that “[i]t is misuse of state authority, rather than a failure to use it that can
violate the Due Process Clause”).

By contrast the Third Circuit found aermative state action in Kneipp, where plaintiffs
were stopped by the police on a wintery evening for causing a disturbance on a highway.

Kneipp v. Tedder, 95 F.3d 1199, 1201 (3d Cir. 1996). Both appeared intoxicated but the

43

 

 

police let the husband go home first because he had to care for the couple’s infant ld. at
1201-02. The police then released the wife in her heavily inebriated state to walk home
alone ld. at 1202. She was later found unconscious at the bottom of an embankment ld.
at 1203. Her exposure to the cold had caused anoxia, leading to permanent brain damage
ld. Unlike in D.R. and Bright Kneipp found that the police had affirmatively acted to
increase Samantha’s risk of harm because the police “used their authority as police ofhcers
to create a dangerous situation or to make Samantha more vulnerable to danger had they
not intervened." ld. at 1209. See also Rivas v. City of Passaic, 365 F.3d 181, 196 (3d Cir.
2004) (afhrming denial of summary judgment because a jury could find that EMTs
affirmatively misrepresented to police that plaintiff assaulted theml and then abandoned
plaintiff to the police without warning the police that he was having a seizure and should not
be restrained the Court noted that if the EMTs misrepresented the assault to the police
then they would have “placed Mr. Rivas in greater danger by falsely accusing him of acting
violently”).

Based on the guidance above this Court must conclude that this case provides yet
another example of state inaction on the part of Bertanzetti. With respect to Bertanzetti,
Plaintiffs only argue that he “afhrmatively acted [by] placing Mattison in the special needs
classrooms with BJS.” Doc. 215 at 22. This argument is without merit Again, there is no
evidence of record that Bertanzetti had any involvement in the decision to place Mattison in

the special needs classrooms with Bobbie Jo ~ not only do Plaintiffs fail to cite to any part of

44

 

the record to support their assertion, but they also fail to devote any more argument to this
assertion in their brief. instead at its core Plaintiffs’ brief turns on the argument that the
School Defendants failed to “monitor[] [Mattison] around females” and that “it could be a
contested material fact to be decided by the jury concerning whether this monitoring actually
took place.” ld. at 18. Such “failure to monitor” arguments amount to negligence at best and
cannot be said to constitute any aermative actions that led to Mattison’s sexual misconduct
See Brown v. Sch. Dist. of Philade/phia, 456 F. App’x. 88, 91 (3d Cir. 2011) (holding that the
failure of a school to provide supervision of a mentally handicapped student did not
constitute an affirmative act though Plaintiff contended “that school officials affirmatively
promised to provide her with one-on-one adult supervision and that she and her family
relied on that promise in continuing to send her to school the crux of that argument is that
the school promised and then failed to provide her with the supervision. We agree with the
District Court that this is not an aermative act The same is true regarding the School
District’s failure to expel or appropriately punish violent students”); D.R., 972 F.2d at 1374
(finding no liability when two female students were sexually molested by male students in a
classroom bathroom, and noting that at most the school “‘acts’ in assigning an
inexperienced student teacher to the class as well as their failure to put a stop to the non-
sexual pandemonium may have created a recognizable risk that plaintiffs would receive little
education in that class, and perhaps physical injury due to the roughhousing. Plaintiffs did

not suffer harm, however, from that kind of foreseeable risk. Plaintiffs’ harm came about

45

 

 

 

solely through the acts of private persons without the level of intermingling of state conduct
with private violence that supported liability...") (internal citation omitted); Morrow, 719 F.3d
at 178 (affirming district courts dismissal of state created danger claim and holding that
failure to expel student who was known to bully others did not constitute an aermative act).
ln Nace v. Pennridge School District, a recent Third Circuit case, the Court aermed
dismissal of a state created danger claim on summary judgment where a basketball coachl
Romig, had sexually abused a student noting that “Romig had cleared a background check,
had begun coaching at Pennridge without any complaints and was reported to be a good
coach based on [the school director’s] prior experience supervising him at [a prior school].”
Nace v. Pennridge Sch. Dist., -- F. App’x. 2018 WL 3737960, at *6 (3d Cir. Aug. 6, 2018).
There the evidence revealed that ‘Romig had been accused of improper sexual texting with
[another student] over two years earlier while at [a previous school],” however, Romig’s
supervisor ‘was told only that Romig had an ‘issue with texting”’ and the supervisor “did not
ask any follow-up questions, and he and [school principal] decided not to investigate
further.” ld. Finding such evidence insufficient to show that “(1) [the school] disregarded
actual knowledge that Romig would sexually assault a student or (2) Romig posed a plainly
obvious risk that should have been known,” the Third Circuit held that “the District Court
correctly granted summary judgment to [School] Defendants on [piaintiffs] state-created

danger claim.” ld. at *7.

46

 

 

 

 

in this case, Bertanzetti’s failure to “monitor[] [Mattison] around females” cannot be
reasonably categorized as an affirmative act Doc. 215 at 18. This is especially true where
as here the record shows that Bertanzetti promptly acted to investigate remedy, and
protect students against sexual harassment whenever an accusation or problem involving
Mattison arose in other words, the only evidence of Bertanzetti’s knowledge of Mattison’s
sexual misconduct is that (1) he had a vague conversation with Mattison about a “rumor”
about Mattison in tenth grade; (2) he had investigated an accusation by Swartz in Mattison’s
eleventh grade year; and (3) there was an incident where Mattison talked to a male peer
about a female students breasts at the beginning of his tweth grade year. lt is undisputed
that Bertanzetti took immediate action in investigating the latter two incidents With respect
to the Swartz accusation, after an investigation, Bertanzetti determined the accusation to be
unfounded Nevertheless, after learning from a teacher that Swartz and Mattison were
“both getting too close to each other,” Bertanzetti implemented “protective measures to
keep them separated” Doc. 215-6 at 25. With respect to the comment Mattison made in
tweth grade Bertanzetti arranged a same day meeting with Mattison and Weaver wherein
Mattison was verbally reprimanded for his behavior. See e.g., Doc. 215-15 at 201
(Weaver’s notes reflecting that Bertanzetti called him for a meeting because Mattison had
been “talking to a male peer about a girl and made a comment about touching her breasts”
and that Mattison was reprimanded for the comment). Bertanzetti also took immediate

action after learning of the Bobbie Jo incident including informing DTA and removing

47

 

 

 

Mattison from school the same afternoon. Doc. 204 11 31; see also id. 11 37 (noting that the
first time Bertanzetti, or any other teacher or administrator, was made aware of Mattison’s
harassment of Bobbie Jo was March 14, 2011, the day that Mattison was expelled). in sum,
the record does not support Plaintiffs’ assertion that Bertanzetti “took no action to protect
the other females in the classroom whatever, including [Bobbie Jo].” Doc. 215 at 18.
instead the evidence reveals that Bertanzetti took reasonable actions to address such
incidents every time he was made aware of them.

As for the conversation about the “rumof’ regarding Mattison, as stated in the Title lX
analysis, it is undisputed that the conversation about the rumor primarily revolved around
Mattison’s frustration upon learning about an unsavory rumor about himself; there is no
evidence that the conversation revealed any sexual misconduct by Mattison at Warrior Run
that would have warranted investigation by Bertanzetti. in any case, any affirmative
enhanced “monitoring” efforts that Plaintiffs believe should have been taken but were not
would at most constitute a failure to act by Bertanzetti, not an affirmative action on his part
Plaintiffs’ argument in opposition to summary judgment is only an accusation that
Bertanzetti failed to monitor Mattison more closely because the conversation about the
“rumor” approximately two years earlier should have in some way put Bertanzetti on notice

that Mattison was a substantial risk to female students Putting aside the attenuated causal

48

 

 

 

connection of such an argument this “failure to act” on the part of Bertanzetti cannot be

used to show an afhrmative misuse of state authority.11

 

11 Having found that Osenga and Del Gotto did not have knowledge of Mattison’s past sexual
history, and it was thus not foreseeable to them that Bobbi Jo may be a victim of Mattison or that Bobbi Jo
was at risk of harm, the Court need not address the affirmative action requirement as to these Defendants
Nonetheless, the Court reiterates its analysis in the prior summary judgment opinion:

The only affirmative action that can be said to be at issue here is the seating placement of
Mattison by Del Gotto and Osenga in the classrooms Osenga did not seat Mattison next
to Bobbie Jo, and any affirmative action on her part even if she did have knowledge of
Mattison’s sexual history, can therefore not be said to have made Bobbie Jo more
vulnerable to the harm Mattison may have caused

While Bobbie Jo and Mattison were seated near each other in Del Gotto’s class, this is
insufhcient in itself to establish that Del Gotto created a dangerous situation for Bobbie Jo
or made her more vulnerable to danger than had these two students not been seated near
each other. The fact that Mattison was seated directly behind Bobbie Jo cannot be said on
the record evidence to be the catalyst for Mattison’s sexual touching of her or that “but for”
this proximity of seating, he would not have acted on his sexual impulse to do so.
According to Ms. Swanger, Bobbie Jo informed her that Mattison had once touched her in
Osenga’s class (Dep. of Elaine Swanger, at 39), a class in which Mattison and Bobbie Jo
were not seated near each other, thereby indicating that Mattison’s seat placement did not
necessarily play a role in his decision to touch Bobbie Jo. Nor is there any other evidence
that Mattison chose to act sexually inappropriately towards Bobbie Jo simply because she
was the person sitting near him. The only other allegation against Del Gotto merely
amounts to a failure on her part to act, specihcally, to “1]effectively monitor him” (Doc. 163,
at 13).

Thus, an examination of the facts in evidence produced during discovery shows that at
most, Del Gotto did nothing to prevent Bobbie Jo’s injuries from occurring The only
arguably afhrmative action that took place was Del Gotto’s placement of Bobbie Jo near
Mattison in her class Though Del Gotto’s presumed placement of Bobbie Jo near Mattison
may be deemed to meet an expansive definition of an affirmative act Del Gotto can just as
easily be characterized as having engaged in a failure to use her authority to seat Mattison
elsewhere in the classroom, a failure that does not constitute the requisite afhrmative act
for the imposition of liability under a state created danger theory.

With respect to Del Gotto’s alleged failure to constantly monitor Mattison, this amounts to
negligence at best and cannot be said to constitute an affirmative action that led to
Mattison’s sexual misconduct See Brown v. Sch. Dist. of Philadelphia, 456 Fed.Appx. 88,
91 (3d Cir. 2011) (the failure of a school to provide supervision of a mentally handicapped
student after she had previously allegedly been propositioned by another student and hit in
the head even after promising the parents that it would do so, does not constitute an
afhrmative act by the school or its employees for purposes of establishing § 1983 liability).

49

 

 

 

Further, neither Bertanzetti nor any other school defendant did anything to restrict
either Bobbie Jo’s freedom or her parents’ freedom. The Court in D.R. by L.R. determined
there was insufficient evidence that “the school defendants either impermissibly limited the
freedom of the plaintiffs to act on their own behalf, or barred their access to outside support”
972 F.2d at 1376; see also Brown v. Grabowski, 922 F.2d 1097, 1116 (3d Cir. 1990). The
same applies to the situation here. Plaintiffs do not contend that Bobbie Jo was prohibited
from moving seats or that she ever asked to move seats and there is no evidence that Bobbie
Jo ever told anyone of any sexual misconduct by Mattison prior to March 14, 2011.

Finally, assuming arguendo that Plaintiffs could establish that the School Defendants
took any afhrmative action that created a danger to Bobbie Jo or rendered her more
vulnerable to danger, and assuming that the resulting harm to Bobbie Jo was foreseeable
and fairly direct no reasonable factfinder could find that the School Defendants’ actions
were so “deliberately indifferent” that they would shock the conscience As the Court noted
in its previous summary judgment opinion, the Third Circuit adopts a sliding scale approach
for the conscience-shocking element of the state created danger theory, explaining that “the
state actor's behavior must always shock the conscience But what is required to meet the
conscience-shocking level will depend upon the circumstances of each case, particularly the

extent to which deliberation is possible.” Sanford v. Stiles, 456 F.3d 298, 310 (3d Cir. 2006).

 

Doc. 168 at 42-44. Thus, even if the Court were to find an issue of fact as to Osenga and/or Del Gotto’s
knowledge of Mattison’s past sexual misconduct summary judgment remains proper as to these
defendants

50

 

 

The level of culpability required to shock the conscience increases as the time

state actors have to deliberate decreases in a hyperpressurized

environment an intent to cause harm is usually required On the other hand

in cases where deliberation is possible and officials have the time to make

unhurried judgments deliberate indifference is sufhcient We also

recognize that there are circumstances involving something less urgent than

a split-second decision but more urgent than an unhurried judgment

General|y, this category will include situations in which the state actor is

required to act in a matter of hours or minutes [in those circumstances,]

the defendants [must] disregard a great risk of serious harm.
ld. at 309-10 (internal quotation marks and citations omitted). See also, Chainey v. Street,
523 F.3d 200, 219-220 (3d Cir. 2008) (“Deprivation [of a protected interest] violates due
process only when it shocks the conscience which encompasses only the most egregious
ofhcial conduct . . . While the meaning of the [shocks the conscience] standard varies
depending upon factual context merely alleging an improper motive is insufficient even
where the motive is unrelated to the merits of the underlying decision.”) (internal citations
and quotations omitted). The Third Circuit summarized the levels necessary to establish
conscience shocking behavior as follows: (1) deliberate indifference (2) gross negligence or
arbitrariness that indeed shocks the conscience; or (3) intent to cause harm. Phillips v.
Cnty. ofA/legheny, 515 F.3d 224, 241 (3d Cir. 2008).

Here, Plaintiffs’ entire case revolves around the theory that Warrior Run’s teachers
and administrators knew about Mattison’s issues and the risks he posed to the other

students for a significant period of time yet failed to take any action. Because this

argument is clearly based on a theory that deliberation was possible and the teachers and

51

 

 

 

administrators had time to make “unhurried judgments”, a deliberate indifference standard is
appropriate in this case

For the same reasons set forth in the analysis of the Title lX claim, Plaintiffs fail to
establish that any of the Defendants were deliberately indifferent to Bobbie Jo’s needs by
“consciously disregard[ing] a substantial risk of serious harm” posed by Mattison. Kaucher
v. Cty. of Bucks, 455 F.3d 418, 427 (3d Cir. 2006) (quoting Ziccardi v. City of Philade/phia,
288 F.3d 57, 65 (3d Cir. 2002)) (internal quotation marks omitted). As set forth in the
analysis of the Title lX claim, the only defendant who arguably had any knowledge of
Mattison’s “propensity” for sexual misconduct was Bertanzetti, who took some action to
remedy and address every specific situation each time he was made aware of an issue with
Mattison. Furthermore, it is undisputed that Bertanzetti did not know of any inappropriate
sexual contact between Mattison and any student at Warrior Run prior to the Bobbie Jo
incident in March, 2011.12

None of the individual school defendants’ conduct in light of the circumstances

known to them, can be reasonably found to be conscience shocking, nor do their affirmative

 

12 ln the context of a state created danger claim, the Third Circuit has “describe[d] deliberate
indifference as requiring ‘that a person consciously disregard a substantial risk of serious harm”’, Kaucher,
455 F.3d at 427 (quoting Ziccardi v. City of Philadelphia, 288 F.3d 57, 65 (3d Cir. 2002)) (internal quotation
marks omitted), but has found that “actual knowledge” is not required to satisfy the deliberate indifference
culpability standard see Phi/lips, 515 F.3d at 242 (“Our test for whether a plaintiff has alleged that an action
‘shocks the conscience’ does not contain a requirement that the actor know his or her actions are
‘conscience-shocking.’"). Rather, the state actor's conduct “must evince a willingness to ignore a
foreseeable danger or risk.” Morse 132 F.3d at 910. Although it is not required that Defendants know their
behavior is conscience shocking, Plaintiffs have not demonstrated a triable issue of fact as to any of the
defendants’ willingness to ignore a foreseeable danger.

52

actions if any, bear “a direct causal relationship" to “foreseeable and fairly direct" harm
suffered by Bobbie Jo, such that she was rendered “more vulnerable to danger than had the
[School Defendants] not acted at all.” ld. at 431-32.

Therefore, the Court will grant the individual school defendants’ motion for summary
judgment because Plaintiffs have not demonstrated a triable issue of fact with respect to
their state-created danger claim under the difficult and stringent standard which must be
met to show a violation of an individual’s substantive due process rights

D. Count lV - Breach of Fiduciary Duty

Plaintiffs bring a breach of fiduciary duty claim against the individual School
Defendants, based on the broad allegations that these defendants owed “Bobbie Jo
Swanger[] a duty to use reasonable care in carrying out their duties” and that they “willfully
failed to provide Bobbie Jo Swanger with an environment that is reasonably safe from the
intentional harmful acts of other students” Doc. 77 1111 62-63. Defendants contend that they
are immune from suit with respect to this claim under the Political Subdivision Tort Claims
Act 42 Pa. Cons. Stat. Ann. § 8541 et seq. (“PSTCA”). Doc. 205 at 19-20.

Pursuant to the Political Subdivision Tort Claims Act 42 Pa. Cons. Stat. Ann. § 8541
et seq. (“PSTCA”), a local agency cannot be held “liable for any damages on account of any
injury to a person or property caused by any act of the local agency or an employee thereof
or any other person.” 42 Pa. Cons Stat. Ann. § 8541. The Act provides for eight

exceptions to this rule: (1) vehicle liability; (2) care custody or control of personal property;

53

(3) real property; (4) trees, trach controls and street lighting; (5) utility services facilities; (6)
streets; (7) sidewalks; and (8) care custody or control of animals 42 Pa. Cons. Stat. Ann. §
8542(b). Additionally,

“[m]unicipal employees including school district employees are generally

immune from liability to the same extent as their employing agency, so long

as the act committed was within the scope of the employee's employment 42

Pa. ConsStat. § 8545. However, there is an exception to this general rule:
Employees are not immune from liability under§ 8545 where their conduct

amounts to ‘actuai malice’ or ‘willful misconduct .
Sanford 456 F.3d at 315. The Pennsylvania Supreme Court has recognized willful
misconduct as requiring a demanding level of fault ld. “Willful misconduct has been
defined by the Pennsylvania Supreme Court as ‘conduct whereby the actor desired to bring
about the result that followed or at least was aware that it was substantially certain to follow,
so that such desire can be impiied”’ ld. (quoting Renk v. City of Pittsburgh, 641 A.2d 289,
293 (Pa. 1994)). “[E]ven where a public employee acts with a degree of culpability
equivalent to “recklessness,” Pennsylvania law nevertheless affords him immunity.” Bright
443 F.3d at 287 (finding that defendants were entitled to immunity when “Bright does not
allege that the individual state defendants desired to bring about harm to Annette Bright (or
to her sister) or that they were aware that such harm ‘was substantially certain to follow” and
that even “[a]ssuming arguendo that a reasonable jury could infer such culpability from
[allegations of deliberate indifference], the individual state-actor defendants would still not

have engaged in ‘willful’ misconduct and would still be entitled to immunity”).

54

 

 

 

 

lt is undisputed that none of the eight exceptions to the PSTCA apply here Thus,
Plaintiffs must have presented evidence to create a material factual dispute as to whether
the individual school defendants’ conduct could amount to actual malice or willful
misconduct As discussed throughout this opinion, there is insufficient evidence upon which
a reasonable jury could find actual malice or willful misconduct on the part of any of the
individual school defendants Therefore summary judgment will be granted in favor of
Cross, Bertanzetti, Del Gotto, and Osenga on Plaintiffs’ breach of fiduciary duty claim.13

V. CoNci.usioN
For the foregoing reasons the Court will grant the School Defendants’ motion for

summaryjudgment Doc. 202. A separate Order follows

 

 

United States District Judge

 

13 The individual school defendants also argue that they are entitled to absolute immunity with
respect to Counts ill and lV pursuant to the Paul D. Coverdell Teacher Protection Act and that the request
for punitive damages in Counts lll and lV must be dismissed against them. Doc. 205 at 14-15, 20-22. The
Court need not reach these arguments as summary judgment will be granted to the School Defendants on
other grounds

55

